Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims
This action is in reply to the application filed on   
Claims 1-10 are currently pending and have been examined.

Information Disclosure Statement
Acknowledgement is hereby made of receipt of the Information Disclosure Statement(s) filed by the Applicant listed below:
July 24, 2019
Claim Objections 
Claim 3 is objected to because of the following informalities:
In claim 3, line 4, “includes includes” should be changed to –includes--.  Appropriate correction is required.
For purposes of compact prosecution for examination, the phrase “includes includes” will be interpreted as “includes” by the examiner.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “propelling the vehicle in a first operating state in a predetermined range around a speed while the internal combustion engine is off and is separated from the drivetrain by the releasable clutch.”  The claim is indefinite because it unknown what range is encompassed by the term “around” from the context of the term as it is used in the specification and claims of the application.  This renders the claim as vague and indefinite as the metes and bounds of the claim are unclear and cannot be ascertained by one of ordinary skill in the art.  To overcome the rejection, it is suggested that Applicant rephrase lines 6-7 of claim 1, without introducing any new matter, to more clearly articulate the intended scope of the limitation. For purposes of compact prosecution for examination, the phrase “a predetermined range around a speed” will be interpreted as “a predetermined speed range” by the examiner.
Claim 8 recites “propel the vehicle in a first operating state in a predetermined range around a speed while the internal combustion engine is off and is separated from the drivetrain by the releasable clutch.”  The claim is indefinite because it unknown what range is encompassed by the term “around” from the context of the term as it is used in the specification and claims of the application.  This renders the claim as vague and indefinite as the metes and bounds of the claim are unclear and cannot be ascertained by one of ordinary skill in the art.  To overcome the rejection, it is suggested that Applicant rephrase lines 8-10 of claim 8, without introducing any new matter, to more clearly articulate the intended scope of the limitation. For purposes of compact prosecution for examination, the phrase “a predetermined range around a speed” will be interpreted as “a predetermined speed range” by the examiner.
Claim 10 recites “propel the vehicle in a first operating state in a predetermined range around a speed while the internal combustion engine is off and is separated from the drivetrain by the releasable clutch.”  The claim is indefinite because it unknown what range is encompassed by the term “around” from the context of the term as it is used in the specification and claims of the application.  This renders the claim as vague and indefinite as the metes and bounds of the claim are unclear and cannot be ascertained by one of ordinary skill in the art.  To overcome the rejection, it is suggested that Applicant rephrase lines 12-14 of claim 10, without introducing any new matter, to more clearly articulate the intended scope of the limitation. For purposes of compact prosecution for examination, the phrase “a predetermined range around a speed” will be interpreted as “a predetermined speed range” by the examiner.
Regarding Claim 2, the claim recites “wherein predicting whether a power demand is expected within the predetermined time interval includes analysing present state data of the drivetrain and/or driver inputs and/or information items from vehicle sensors and/or route information items." which is construed to be indefinite. The use of alternative expression “and /or” in multiple instances renders the claims indefinite because the expressions on either side of the “and /or” are not considered equivalent and cause uncertainty with respect to the scope of the claims.
Regarding Claim 4, the claim recites “within the predetermined time interval, a power demand is expected if a probability, determined based at least in part on present state data of the drivetrain and/or information items relating to driver inputs and/or information items from a vehicle sensor arrangement and/or route information items, of a power demand within the predetermined time interval exceeds a predetermined probability threshold." which is construed to be indefinite. The use of alternative expression “and /or” in multiple instances renders the claims indefinite because the expressions on either side of the “and /or” are not considered equivalent and cause uncertainty with respect to the scope of the claims.
Claim 7 recites the limitation "the electric motor" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-7 and 9 ultimately depend from the indefinite claims and are rejected for depending from an indefinite claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishiguro et al. (US 2018/0072322), hereinafter “Ishiguro et al.”
Regarding Claim , 
 disclose:
A method for controlling a motor vehicle having an internal combustion engine with a crankshaft and a drivetrain separable from the internal combustion engine using a releasable clutch (¶¶), the method comprising: 
propelling the vehicle in a first operating state in a predetermined range around a speed while the internal combustion engine is off and is separated from the drivetrain by the releasable clutch (¶¶) (¶¶); 

predicting whether a power demand is expected within a predetermined time interval (¶¶0041, ; “an estimated vehicle speed variation of a section ahead is represented by ΔVc (see FIG. 3), and vehicle speed variation ΔVc is caused at time Δt[h] (Δt=t2−t1, see FIG. 3), vehicle speed variation ΔVc is expressed as Expression (3)”)  (); and 
if the power demand is expected, setting the crankshaft of the internal combustion engine in rotation, or increasing a rotational speed of the crankshaft, in preparation for an engine restart (¶¶) (¶¶0035, ).  
Regarding Claim  (as best understood by the Examiner), 
 disclose:
wherein predicting whether a power demand is expected within the predetermined time interval includes analysing present state data of the drivetrain and/or driver inputs and/or information items from vehicle sensors and/or route information items (¶¶).  
Regarding Claim , 
 disclose:
wherein predicting whether a power demand is expected within the predetermined time interval includes includes determining no power demand is expected if any predetermined exclusion criterion is present (¶¶).  
Regarding Claim  (as best understood by the Examiner), 
 disclose:
wherein, within the predetermined time interval, a power demand is expected if a probability, determined based at least in part on present state data of the drivetrain and/or information items relating to driver inputs and/or information items from a vehicle sensor arrangement and/or route information items, of a power demand within the predetermined time interval exceeds a predetermined probability threshold  (¶¶).  
Regarding Claim , 
 disclose:
A control device for a motor vehicle (), the control device () comprising: 
a memory storing instructions (¶¶, 0070-0073); and a processor configured to access and execute the instructions stored on the memory (¶¶, 0070-0073) [Examiner Note: ]; 
wherein the instructions, when executed by the processor, cause the processor to: 
propel the vehicle in a first operating state in a predetermined range around a speed while the internal combustion engine is off and is separated from the drivetrain by the releasable clutch (¶¶) (¶¶); 

predict whether a power demand is expected within a predetermined time interval (¶¶0041, ; “an estimated vehicle speed variation of a section ahead is represented by ΔVc (see FIG. 3), and vehicle speed variation ΔVc is caused at time Δt[h] (Δt=t2−t1, see FIG. 3), vehicle speed variation ΔVc is expressed as Expression (3)”)  (); and 
if the power demand is expected, set the crankshaft of the internal combustion engine in rotation, or increase a rotational speed of the crankshaft in preparation for an engine restart (¶¶) (¶¶0035, ). 
Regarding Claim , 
 disclose:
an engine controller  () for the internal combustion engine (); and a controller for actuating the clutch () (¶¶; “automatic travel device 2 includes control engine ECU (engine control unit) 10 that controls the output of engine 3, power transferring ECU (power transferring control unit) 11 that controls the connection and disconnection of clutch 4”).  
Regarding Claim , 
 disclose:
A motor vehicle  () comprising: 
an internal combustion engine () with a crankshaft (); 
a drivetrain separable from the internal combustion engine by a releasable clutch  (¶¶); and 

a memory storing instructions (¶¶, 0070-0073); and a processor configured to access and execute the instructions stored on the memory (¶¶, 0070-0073) [Examiner Note: ]; 
wherein the instructions, when executed by the processor, cause the processor to: 
propel the vehicle in a first operating state in a predetermined range around a speed while the internal combustion engine is off and is separated from the drivetrain by the releasable clutch (¶¶) (¶¶); 
sense a braking operation while in the first operating state (¶¶, 0035, 0043-0044);  
predict whether a power demand is expected within a predetermined time interval (¶¶0041, ; “an estimated vehicle speed variation of a section ahead is represented by ΔVc (see FIG. 3), and vehicle speed variation ΔVc is caused at time Δt[h] (Δt=t2−t1, see FIG. 3), vehicle speed variation ΔVc is expressed as Expression (3)”)  (); and 
if the power demand is expected, set the crankshaft of the internal combustion engine in rotation, or increase a rotational speed of the crankshaft in preparation for an engine restart (¶¶) (¶¶0035, ).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ishiguro et al. as applied above in view of Rustige et al. (US 2004/0138027) hereinafter Rustige et al.
Regarding Claim , 
 disclose:
wherein: the clutch comprises a friction clutch; and 
the crankshaft is set in rotation or its rotation speed is increased by at least partially closing the clutch to transmit a torque from the shaft to the crankshaft by means of friction.  
Rustige et al. teach: 
a prior art method using a known technique that is applicable to the method of Ishiguro et al.  Namely, the technique of utilizing a clutch comprising a friction clutch and setting the crankshaft is set in rotation or increasing its rotation speed by at least partially closing the clutch to transmit a torque from the shaft to the crankshaft by means of friction (¶¶) to prevent wear (¶¶).  
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Rustige et al to the method of Ishiguo et al. would have yielded predicable results and resulted in an improved system.  Namely, a method that would utilize a clutch comprising a friction clutch and set the crankshaft is set in rotation or increase its rotation speed by at least partially closing the clutch to transmit a torque from the shaft to the crankshaft by means of friction in Ishiguro et al. to prevent wear (¶¶).  
Regarding Claim , 
 fail to explicltly disclose:
wherein the crankshaft of the internal combustion engine is set in rotation, or its rotational speed is increased, using an electric motor.  
Rustige et al. teach: 
a prior art method using a known technique that is applicable to the method of Ishiguro et al.  Namely, the technique of utilizing an electric motor to set a crankshaft of an internal combustion engine in rotation, or increase its rotational speed (¶¶) to provide power to a crankshaft in a hybrid drive system. 
. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ishiguro et al. as applied above in view of Reimnitz. (US 2019/0211889) hereinafter Reimnitz et al.
Regarding Claim , 
 explicitly disclose:
wherein the electric motor is separable from the drivetrain by using a releasable clutch.  
Reimnitz teaches: 
a prior art method using a known technique that is applicable to the method of Ishiguro et al.  Namely, the technique of utilizing an electric motor separable form the drivetrain using a releasable clutch  () (¶¶) to provide an option to power a drivetrain via an internal combustion engine or an electric motor. 
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Reimnitz to the method of Ishiguo et al. would have yielded predicable results and resulted in an improved system.  Namely, a method that would utilize a utilizing an electric motor separable form the drivetrain using a 
Conclusion
It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A REINBOLD whose telephone number is (313)446-6607. The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft, can be reached on (571)270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call Examiner Reinbold directly at (313)446-6607 (preferred) or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/SCOTT A REINBOLD/Examiner, Art Unit 3747